 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   HIPOLITO DE LA ROSA DE LA                          Case No.: 18-cv-1649-WQH-MSB
     ROSA,
12
                                       Plaintiff,       ORDER
13
     v.
14
     ANDREW SAUL, Commissioner
15
     of Social Security,
16                                   Defendant.
17
     HAYES, Judge:
18
           Based upon the Joint Motion for the Award and Payment of Attorney Fees and
19
     Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (ECF No. 20):
20
           IT IS HEREBY ORDERED that fees and expenses in the amount of $4,400.00, as
21
     authorized by 28 U.S.C. § 2412(d), be awarded subject to the terms of the Joint Motion.
22
     Dated: September 16, 2019
23
24
25
26
27
28

                                                    1
                                                                            18-cv-1649-WQH-MSB
